DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: line 2 recites “timing of the head subframes”. The examiner believes the line should recite “the timing of the head subframes”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) a light emitting unit configured to emit irradiation light
(2) a light receiving unit configured to receive reflected light which is the irradiation light reflected by a target object
(3) a calculation unit configured to calculate a distance to the target object on a basis of time between the emission of the irradiation light and the reception of the reflected light 
(4) a control unit configured to control the emission of the irradiation light
(5) a random number generation unit configured to generate a random number, 
(6) a control unit configured to control at least a part of the emission of the irradiation light on a basis of the random number
(7) a random number generation unit configured to generate a random number on a basis of information generated in the light receiving unit
in claims 1, 3, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner is unclear on whether claim 12 is intended to be a method claim or a device claim. It appears claim 12 was intended to be a method claim. However the preamble of claim 12 is directed to both a method claim and a device claim and the body of claim 12 does not include any active steps to make said claim a method claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herschback et al. (WO 2013/127973 A1) in view of Kato (JP H0552957A).

Regarding claim 1 Herschback discloses a distance measurement device comprising: 
a light emitting unit configured to emit irradiation light (illumination source 1 in Figure 1); 
a light receiving unit configured to receive reflected light which is the irradiation light reflected by a target object (detector 2 in Figure 1); 
a calculation unit configured to calculate a distance to the target object on a basis of time between the emission of the irradiation light and the reception of the reflected light (control and processing unit 3 in Figure 1 which processes acquired data to generate a computer representation of the scene – [0010]; note the system is for time-of-flight imaging (abstract, [0010, 0015]) and it is known in the art that in time-of-flight imaging a technique is used to determine distance between the camera and an object); and 
a control unit configured to control the emission of the irradiation light (control and processing unit 3 in Figure 1 which drives the illumination source – [0010]), 
wherein a first frame being a period that the distance is calculated includes a subframe being a period that the irradiation light is emitted (Figure 2 shows detection period T_f that includes illumination pulse T_i; note T_i is being interpreted as a subframe), and 
the control unit controls the emission of the irradiation light so that, between the first frame and a second frame following the first frame, timing of head subframes differs (generating random data to derive random values for timing of the illumination pulses – [0010]; Figure 2 shows a first frame having a subframe at a random timing, as a person with ordinary skill in the art would know in time-of-flight imaging multiple frames are needed, due to the generated random data for the emission of irradiation light the illumination pulse T_i (corresponding to subframes) in the different frames will have random timings).	
However, fails to explicitly disclose wherein a first frame being a period that the distance is calculated includes a plurality of subframes being periods that the irradiation light is emitted and, during the period of the first frame, intervals between the subframes become constant.
In his disclosure Kato teaches wherein a first frame includes a plurality of subframes being periods that the irradiation light is emitted and, during the period of the first frame, intervals between the subframes become constant (Figure 2 shows a frame including a plurality of subframes during which irradiation light is emitted and the intervals between the subframes are constant).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kato into the teachings of Herschback because such incorporation improves the signal-to-noise ratio.

Regarding claim 2 Herschback discloses the distance measurement device according to claim 1, wherein timing of the head subframes randomly changes in units of the frames (generating random data to derive random values for timing of the illumination pulses – [0010]; random timing in Figure 2).

Regarding claim 3 Herschback discloses the distance measurement device according to claim 2, further comprising a random number generation unit configured to generate a random number, wherein the control unit controls the timing of the head subframes on a basis of the random number (device generating random data which derives random number values for timing of the illumination pulses; the control and processing unit drives the illumination source – [0010]).

Regarding claim 9 Herschback discloses the distance measurement device according to claim 3, wherein the random number generation unit has an active state that the random number is generated and a standby state for being standby to shift to the active state, and the active state starts before the first frame starts and the standby state starts after the first frame starts (generating random data to derive random values for timing of the illumination pulses – [0010]; random timing in Figure 2; the timing is either periodically changed at fixed or variable intervals or only after an interference is detected – [0012]; note when the random data is generated the generator is in an active sate and when the generator is not generating data the generator is in a standby state).

Claim 12 is being rejected on the same basis as claim 1.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herschback et al. (WO 2013/127973 A1) in view of Kato (JP H0552957A) further in view of Yanai et al. (JP 2016-090268).

Regarding claim 10 Herschback discloses the distance measurement device according to claim 1. However, fails to explicitly disclose wherein the light receiving unit is provided in a first substrate, and at least one of the control unit or the calculation unit is provided in the second substrate laminated on the first substrate.
In his disclosure Yanai teaches the light receiving unit is provided in a first substrate, and at least one of the control unit or the calculation unit is provided in the second substrate laminated on the first substrate (Figure 2 shows light receiving element 9 being positioned on printed wiring board 5 and control circuit 6 being a second substrate on printed wiring board 5).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yanai into the teachings of Herschback because such incorporation provides a more compact device.

Regarding claim 11 Herschback discloses the distance measurement device according to claim 1. However, fails to explicitly disclose the distance measurement device being mounted in a vehicle, wherein the light emitting unit emits the irradiation light toward outside the vehicle.
In his disclosure Yanai teaches the distance measurement device being mounted in a vehicle, wherein the light emitting unit emits the irradiation light toward outside the vehicle (Figures 1, 8 show vehicle 2 having distance measuring device 1 mounted on it and having light irradiating toward outside of the vehicle 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yanai into the teachings of Herschback because such incorporation provides a more compact device.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are allowed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2018/0128919, US Pub. No. 2012/0075534.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482